    Case 1:20-cv-12082-DJC Document 23 Filed 06/18/21 Page 1 of 2




                     COMMONWEALTH OF MASSACHUSETTS

                                                    CIVIL ACTION NO. 1-20-cv-12082-DC

____________________________________
                                                )
FELIX G. ARROYO,                                )
      Plaintiff,                                )
                                                )
                v.                              )
                                                )
CITY OF BOSTON AND                              )
MARTIN J. WALSH                                 )
Mayor of Boston,                                )
      Defendants.                               )
                                                )


                       Plaintiff’s Motion to Remand Case to State Court

        The Plaintiff hereby moves to remand this matter to State Court. As reasons

therefore, the Plaintiff states as follows:

        Recently, this Court allowed Defendants’ Motion to Dismiss, in part. After this

Court’s decision, all that remains are the Plaintiff’s claims under state law for Wrongful

Termination and for the Breach of Good Faith and Fair Dealing. Given that the

Defendants removed this matter under 28 U.S.C. § 1331 and there are now no federal

claims remaining, the Plaintiff requests that this matter be remanded to State Court.

        Plaintiff notes that there has not yet been a scheduling conference scheduled.

The Plaintiff asserts that this matter can move quickly in State Court through discovery

and the costs will be less for the Plaintiff.

        WHEREFORE, the Plaintiff prays that this motion be granted.
    Case 1:20-cv-12082-DJC Document 23 Filed 06/18/21 Page 2 of 2




                                                   Respectfully submitted,
                                                   Plaintiff by his attorney,

                                                   /s/ David Summer
Dated:        6/18/21                              David Summer, Esq.
                                                   BBO 634514
                                                   100 State Street, Suite 900
                                                   Boston, MA 02109
                                                   (617) 695-0050
                                                   David@summerlaw.com

                            CERTIFICATE OF SERVICE

  I hereby certify that on 6/18/21, I served a copy of the above document via
CM/ECF system upon Defendants’ counsel.


   /s/ David Summer
   David B. Summer, Esq.
